DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13 and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2019/0056214 to Everett et al.

In regards to claims 1-5, 7-13 and 15-16, Everett discloses and shows in Figures 1-2d, a method and apparatus for optically measuring translations of an object in a plurality of different spatial directions, the method comprising: 
using a plurality of interferometers, each configured to measure a respective phase response to a respective translation component of the object, from interference with a respective reflection of outgoing light transmitted to the object along a respective different spatial direction (par. 13-14, 38, 59, 61); 
wherein at least one of the interferometers comprises a single mode fiber (255a, 255b, 255c) and a collimator (253a, 253b, 253c) (par. 61) that are configured to: 

and wherein the collimator expands a beam width of light from the single mode fiber and directs a collimated expanded beam of the outgoing light non-orthogonally at a surface part of the object (par. 13-14, 38, 59, 61) that is: a diffusely reflective surface part of the object, from which the reflection is collected (par. 39, 63), or a part of the object covered with a plurality of retro-reflective cells, from which the reflection is collected.  
[claim 2] wherein the collimator directs the collimated beam from said at least one of the interferometers to the same surface part of the object as at least one other of the plurality of interferometers (par. 13-14, 38, 59, 61) (Figures 2c, 2d);  
[claims 3 and 10] wherein the plurality of interferometers comprises a further interferometer that comprises a further single mode fiber and a further collimator that are configured to transmit outgoing light to the object Page 3 of 7Application No. UnassignedPreliminary Amendment successively through the further single mode fiber and the further collimator in a further beam direction different from said beam direction, wherein the beam and a further beam from the further collimator are both directed to said same surface part of the object (par. 13-14, 38, 59, 61) (Figures 2c, 2d);  
[claims 4 and 13] wherein said same surface part of the object is a planar surface part (par. 13-14, 38, 59, 61) (Figures 2c, 2d);    

[claims 7 and 15] wherein said surface part is a facet of the object, and wherein a beam width of the collimated beams allows movement of the facet within the beam width while the facet remains entirely within the collimated beam (par. 39, 61, 63); 
[claim 11] further comprising the object, wherein the object having has a surface part that is diffusively reflective, and wherein the collimated beams beam and the further collimated beam overlap on said surface part (par. 39, 61, 63);
    [claim 12] further comprising the object, the object having a surface part that is diffusively reflective, each of the plurality of interferometers being configured to measure interference with light reflected from said surface part (par. 39, 61, 63);
[claim 16] wherein respective ones of the plurality of interferometers comprise light sources for producing at least one of the group consisting of: light in respective different wavelength bands, and monochromatic light at respective different wavelengths (par. 24, 38, 40).
 
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6 and 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “measuring translations of an object” by tracking a “diffusely reflective patch on a non-reflective or only specularly reflective surface” that remains entirely within the collimated sample beam, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886